*226ON MOTION FOR REHEARING.
Broyles, C. J.
Counsel for plaintiff in error ask for a rehearing of this ease based upon our ruling in the 10th division of the decision, where we declined to consider the 13th special ground of the motion for a new trial, for the reason .that the documentary evidence referred to therein (the admission in evidence of which was the basis of the ground) was not set forth in the ground, either literally or in substance, nor attached thereto as an exhibit. Counsel state that the evidence was set forth in the original ground, and that through an error of the clerk of the trial court it was not incorporated in the copy of the ground which was sent up in the record to this court. The reviewing court passes upon the record of a case as transmitted to it, and, if it contain error, it is the duty of counsel in the case, and especially of counsel for the plaintiff in error, to call the attention of the court to' such error before the case is submitted. As was said by the Supreme Court in Ætna Insurance Co. v. Sparks, 62 Ga. 187, “When a case has been brought to this court by a plaintiff in error, the onus is upon him to show from the bill of exceptions, and the transcript of the record, error in the court below; and if, on account of an obscure or confused record, or omission therefrom, such error is not made apparent to us, we have no alternative but to affirm the judgment.” See, to the same effect, Wesley v. State, 65 Ga. 731 (1). However, in view of the peculiar and particular facts of the instant case we withdraw our ruling in the 10th division of the decision, and pass upon the merits of the 13th special ground of the motion for a new trial. We hold that the documentary evidence referred to therein was admissible for the purpose of showing motive, if any, on the part of the accused; and as the court admitted the documents for that purpose only, and specially instructed the jury that no statement of fact contained in the papers should be considered by them as evidence of any averment set out therein, their admission in evidence was not error.

Rehearing denied.


Bloodworth, J., concurs. Luke, J., absent.